 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdward L. Nezelek, Inc. and Daryl L. Burgess,John D. Gelin, and Gary J. Dobson.Carpenters Local Union 655 and Daryl L. Burgess,John D. Gelin, and Gary J. Dobson. Cases 12-CA-8495, 12-CA-8616-1, 12-CA-8616-2, 12-CB-2058, 12-CB-2092-1, and 12-CB-2092-2September 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 5, 1980, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and RespondentCarpenters Local Union 655 and RespondentEdward L. Nezelek, Inc., filed answering briefs insupport of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that RespondentEdward L. Nezelek, Inc., Key West, Florida, itsofficers, agents, successors, and assigns, and Re-spondent Carpenters Local Union 655, Key West,Florida, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order, as so modified:I The General Counsel has excepted to certain credibility indingsmade by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Productsi Inc., 91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing his findings2 In his Decision, the Administrative Law Judge correctly found thatRespondent Union's acceptance of the dues of employee Gary Dobson,remitted to it without checkoff authorization, violated Sec 8(b)(1)(A) ofthe Act. In his Conclusions of Law, however, the Administrative LawJudge inadvertently found that Respondent Union's action also violatedSec. 8(b)(2) of the Act. We hereby correct the Conclusions of l.aw toreflect only an 8(b)(l)(A) violation in this action.252 NLRB No. 701. Substitute the following for paragraph B, 1,(b):'(b) In any like or related manner restraining orcoercing employees of Edward L. Nezelek, Inc., inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act."2. Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withhold from the pay of ouremployees any union dues without authoriza-tion from such employees.WE WILL NOT in any way or in any mannercontribute financial or other support to Car-penters Local Union 655.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act, as amended.WE WILL, together with Carpenters LocalUnion 655, refund to Gary Dobson moneywhich has already been deducted for uniondues, with interest.EDWARD L. NEZELEK, INC.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT accept or receive any uniondues deducted from the pay of employees ofEdward L. Nezelek, Inc., without authoriza-tion.WE WILL NOT in any like or related mannerrestrain or coerce employees of Edward L.Nezelek, Inc., in the exercise of the rightsguaranteed them by Section 7 of the NationLabor Relatins Act, as amended.WE WILL, along with Edward L. Nezelek,Inc., refund to Gary Dobson the money whichhas already been deducted for union dues, to-gether with interest.CARPENTERS LOCAL UNION 655616 EDWARD L. NEZELEK, INC.DECISIONS'IATI MI NtI OF1: HI CASEJULIUS COHN, Administrative Law Judge: This casewas heard before me in Coral Gables, Florida, on July16, 17, and 18, 1979. Upon charges filed and served onFebruary 7, 1979, by Daryl L. Burgess, the Regional Di-rector for Region 12 issued an order consolidating casesand complaint on March 19, 1979, alleging that EdwardL. Nezelek, Inc., herein called the Company, violatedSection 8(a)(1) and (3) of the Act, and that CarpentersLocal Union 655, herein called the Union, violated Sec-tion 8(b)(l)(A) and (2) of the Act. Thereafter, uponcharges filed and served on May 2 by John D. Gelin;and charges filed and served on May 7 by Gary J.Dobson; the Regional Director issued an order consoli-dating cases and complaint on May 21, 1979, allegingthat the Company further violated Section 8(a)(1), (2),and (3) and that the Union violated Section 8(b)(1)(A)and (2) of the Act. On June 7, 1979, the Regional Direc-tor then issued an order consolidating for hearing all ofthe above noted cases.The principal issues framed by the pleadings arewhether the Company violated Section 8(a)(1) of the Actby threatening to discharge employees unless their dueswere paid to the Union; whether the Company dis-charged Burgess, Gelin, and Dobson because of theirnonmembership in the Union; and whether the Companyalso violated Section 8(a)(2) of the Act by deductingdues from the pay of Dobson without authorization.With regard to the allegations against the Union, theissues are whether the Union violated Section 8(b)(1)(A)and (2) of the Act by requesting the Company to dis-charge Burgess, Gelin, and Dobson because of their non-membership in the Union; whether the Union furtherviolated Section 8(b)(1)(A) of the Act by threatening tostrike or cease work if the Company continued toemploy Burgess, Gelin, and Dobson, and further by ac-cepting dues which had been deducted from the pay ofDobson without authorization.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. TheGeneral Counsel, the Company, and the Union submittedbriefs which have been carefully considered.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONThe Company, a New York corporation, has a princi-pal office and place of business in Fort Lauderdale, Flor-ida, where it is engaged in the construction industry as ageneral contractor. During the 12 months immediatelypreceding the issuance of the complaint, the Companypurchased and received goods and materials valued inexcess of $50,000, which were shipped directly to it frompoints located outside the State of Florida. The com-plaint alleges, Respondents admit, and I find that theCompany is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE I ABOR ORGANIZATION INVOI V.)Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.Ill. THE Al I.E(GiI) UNFAIR ABOR PRACTICESA. BackgroundThe Company, since February 1978, has been the gen-eral contractor at a U.S. Department of Agriculture job-site in the Key West, Florida, area. As such, it hired car-penters to do form work, pour concrete forms, hangdoors, install sheet rock, dry walls, and other types ofcarpentry work. The Company has a collective-bargain-ing agreement with Carpenters' District Council ofMiami, Florida and Vicinity. However, the signaturepage of the agreement also contains the name of Local655, Marathon, Florida, and is signed by Earnest L.Morris, as business agent of Local 655, the Union herein.While the agreement defines the usual trade jurisdictionof the carpenters, it does not contain a union-securityclause nor does the Union operate an exclusive hiringhall. It is undisputed that at the jobsite involved, therewere both union and nonunion employees among the 21carpenters employed at the time of the events to be de-scribed.The three Charging Parties in this proceeding were alllaid off on January 17, 1979, by the Company. DarylBurgess had originally been employed by the Companyin 1977 as a laborer but left shortly to obtain employ-ment as a carpenter. Subsequently, he returned to theCompany and was employed by it as a carpenter, andsoon after he was asked by the then steward on the jobto join the Union. Burgess went to Marathon, where theunion office is located, spoke to Morris, and filled outapplications to join the Union. He was told that the initi-ation fee was $250, which he could pay out of his pay-checks. Burgess made two payments: one on May 2,1978, of $25 for his initiation fee and $4 for a workpermit, a total of $29; and then on June 5, an additionalpayment of $50 toward initiation fees and $8 for a workpermit. He made no further payments on account of initi-ation fees nor did he obtain further work permits afterJune 1978. Consequently, Burgess never became amember of the Union.John Gelin was employed in August 1978 as a jour-neyman carpenter. Gelin is a member of CarpentersLocal 105 in Cleveland, Ohio. As a union member, Gelinwas aware that he had to obtain a work permit from thelocal union in the area that he was working. He statesthat he purchased a work permit from Morris about 1-1/2 months after he commenced his employment for theCompany, and then purchased a permit on a monthlybasis until November 1978, which was the last one hebought.Gary Dobson commenced working on September 26,1978, as an apprentice carpenter. He states that initiallyno one said anything about the Union or asked him tobecome a member. Sometime thereafter, during a visit by617 DECISIONS OF NATIONAL LABOR RELATIONS BO)ARDMorris to the jobsite, he asked Dobson about joining theUnion, and requested that he come to the union office tofill out the applications. Dobson testified that he took offfrom work I day and went to the union office, arrivingsometime between I and 2 p.m., and Morris was notthere. According to Morris, he had told Dobson to cometo his office early in the morning so that he would notlose too much time from work. Morris customarily re-mained in his office until noon each day when his re-sponsibilities required that he visit jobsites and take careof other union business outside the office. In any case,Dobson never did file application for membership nordid he make any payments to the Union.However, it is conceded that the Company was de-ducting 10-cent-a-week dues from Dobson's paycheck,despite the fact that he had not executed any checkoffauthorization for such deduction. The collective-bargain-ing agreement provided for certain payments to be madeby the Company to an administrative organization whichin turn remitted them to the trustees of the DistrictCouncil's Health and Welfare Fund and Pension Fund.In addition, the agreement provided for the deduction ofa 10-cent dues, upon a checkoff authorization being ex-ecuted by an employee, which the administrator remitteddirectly to the Carpenters District Council of Miami.B. The January 16 Gathering at the JobsireMorris visited the jobsite on January 16, partly inorder to bring the application papers for Dobson, andalso because he heard that Gelin was back on the jobwithout a work permit. In addition, it was customary forMorris, when visiting the site, to attempt to collect duesfrom his members. There is considerable conflict in thetestimony of the parties and witnesses concerning whattranspired that afternoon.Gelin testified that he was working with Dobson whenMorris came up, asked his name, and said he had notpurchased his work permit. Gelin replied that he did notintend to purchase another one and would not pay forthe kind of representation he was receiving on the job.Gelin stated that Morris said if he did not buy a permit,he would not be working the next day. According toGelin, Morris then asked Dobson where he had been andDobson replied he had tried to purchase a card, that hehad gone to Marathon once, but Morris had not kept theappointment. Dobson then told Morris that he did notwant to become a member because there had been norepresentation. After some words, Morris informedDobson that he would not be on the job the next day.Gelin's version continues that he heard Morris call forthe steward and instruct him to get the men together. Asthe carpenters were gathering, he argued with Morrisabout poor representation, and other complaints aboutthe job. Gelin said at that point, Kocenko, the job super-intendent came up and Gelin told him he should not bethere because this was a union matter. Kocenko protest-ed that he did have an interest because the men are hismen and he is running this job and they should be work-ing. Finally, Gelin testified that Morris, calling out theI There is no explanation in the record for this unauthorized deductionfrom Dobson's pay.names of Burgess, Dobson, and Gelin, told the steward ifthose three men were on the job tomorrow, he was topull the job. Gelin then said that the meeting was dis-persed when Kocenko said, "Enough of this bullshit youguys, if you want to belong to the Union, you pay yourdues or you can't work."Oddly enough on cross-examination, Gelin admittedthat his affidavit, given in the course of the investigationof this case, said nothing about Morris telling him if hedoes not buy a permit, he cannot work the next day, orthat Morris said the job would be pulled if the threenamed people were on the jobsite the following day. Nordid his affidavit contain any reference to Morris tellingDobson, in Gelin's presence, that he could not work thenext day. In addition, his affidavit contained other dis-crepancies with respect to his oral testimony. Most im-portant, Gelin was the only witness, including the Gen-eral Counsel's other witnesses, who averred that Superin-tendent Kocenko told the employees they had to paytheir dues to the Union or they could not work. In sum,I find Gelin not to be a credible witness.Dobson testified that on the day before his layoff, hehad been in front of the building where he and Gelinwere working when Morris came along and told him hewas annoyed because Dobson had not shown up at theoffice. Dobson then told Morris he was not going to jointhe Union; and the latter replied that if he did not jointhe Union, he could not work on the job. Dobson statedthat a little later there was a meeting of the carpenters atwhich Morris pointed to Burgess, Gelin, and himself andtold the steward and Kocenko, who was there, that hedid not want these three people on the job the followingday. There followed discussion at which Gelin and Bur-gess complained to Morris about various things. As toKocenko, Dobson said he was there at the beginning ofthe gathering, but then changed his testimony to say Ko-cenko came up after the discussions had started. He saidKocenko wanted to know what was going on and thathe was tired of everybody standing around and wantedthem to go back to work. Kocenko wrote something ona piece of paper, according to Dobson, and asked himfor his name. Dobson was the only witness who testifiedthat Kocenko wrote anything down on a piece of paper.Burgess testified that as the carpenters were gatheringfor the meeting, Morris asked who was Burgess. Thelatter was standing a few feet away and said he was Bur-gess. He stated that by this time Dobson and Gelin werepresent, and Morris pointed out the three of them andsaid these men are off the job. Morris told him that hewas so far behind that he could not work unless he waspart of the Union. Burgess said he then left saying thathe could not take this. He noticed Kocenko standingabout 40 feet away talking to some electricians, and toldhim that he had better listen at the meeting because therewas a lot of bologna going on. According to Burgess,Kocenko went over to the group with him, and Morrisrepeated that Burgess, Gelin, and Dobson were not toreturn to the job. Morris said Gelin was a troublemakerand there followed a lot of arguing, talking, and profan-ity. Burgess also stated that the meeting took about 15minutes after he went to get Kocenko, who was there all618 EDWARD L.. NEZELEK. INC.of that time. According to Burgess, Kocenko told themhe was tired of their battling with the Union; that theywere slowing down his job; that they had to get straight-ened out with Morris, and if they could not, that was it.Burgess said that Morris also pointed out the three ofthem to the steward, instructing him that if they showedup at the job, he was to close the job down.There were a number of conflicts in Burgess' testimo-ny. For example, on direct examination, he testified thatMorris did not ask him anything about payments on initi-ation or work permit fees. On cross-examination howev-er, he claimed that Morris told all three of them thatthey were not in good standing and could not work any-more because of dues payments. At one point, Burgesstestified that he did not believe the job was windingdown during the period from October 1978 to January1979. However in his affidavit, he stated that in the 4months there was a 50-percent cut in the carpenters em-ployed and he estimated that the job would have beenfinished by April 1979. In addition, in other areas Bur-gess was less than a candid witness. For example, al-though he had submitted a lengthy statement during thecourse of the investigation, he claimed he never lookedat it after he signed it. In addition, I find incredulous hisstatement that he never discussed these cases with Gelinand Dobson, despite the fact that they were terminatedon the same day, and thereafter saw each other socially.Morris testified that on January 16 he arrived at thejobsite and met Gelin and Dobson. He asked Dobson ifhe had a permit and whether he intended to buy one, atwhich Gelin began berating him and the Union so thatMorris walked away. Dobson also had told him beforehe walked away, that he did not want to join the Union.Gelin followed him and continued his tirade, and thenthe carpenters began to gather around. Contrary to thetestimony of Gelin and Dobson, he did not tell the ste-ward, Ted Beerbower, to round up the carpenters. How-ever when Beerbower came over, Morris did tell himthat if Gelin did not have a current work permit the fol-lowing morning, he was to let Morris know. There wasfurther talk among the carpenters who had questions.During this discussion Gelin brought up his complaintabout carpenters not receiving pay for working higherup.Morris further testified that he had asked the stewardto advise him the following morning about Gelin havinga work permit because it was his intention to bring inter-nal union charges against Gelin if he failed to obtain apermit. He insisted that since Gelin was a member, thequestion of his work permit was therefore an internalunion matter. Finally, Morris stated that while walkingaway with the steward, Beerbower asked him privatelywhat he should do about Dobson and Burgess. He toldthe steward that since they were not union members, aman did not have to work in the same crew with a non-union employee, and arrangements could be made tohave them work with someone else. Morris denied tell-ing anyone that if Burgess, Dobson, and Gelin showedup at the jobsite the next day, the men were to walk offor that those employees could not work without payingdues. Nor did he have any conversation with Kocenkoabout laying them off. He said that Kocenko had been atthe gathering very briefly, and they said nothing directlyto one another, and, as a matter of fact. he only heardKocenko say something about not holding up work atthe site.Although it could be said that all of the witnesses inthis proceeding were interested parties, perhaps the leastinterested or biased was Ted Beerbower, who was anemployee but also the steward at the jobsite. Beerbowerhad been a member of the Union only since June 1978,and was apparently the last of a series of stewards at thissite. I found him to be forthright, not at all evasive, themost candid of the witnesses, and I credit his version ofthe gathering at the jobsite on January 16. Beerbowertestified that he had been working some distance fromwhere the carpenters had gathered around Morris, andwhen he walked up to that location, most of them werealready there. He affirmed that he had not been told byMorris to round up people. He restated that he heardsome discussion among the carpenters, including Gelin,who was saying that people were not being treated rightby the Union and not getting anything from it. He alsoheard Morris say at one point that he would bringcharges against Gelin; and Gelin replied that he wouldalso bring charges against Morris. Beerbower said hewas not told by Morris, that if Gelin, Dobson, and Bur-gess came the next day, he was to pull the job; but hedid say that Morris told him if Gelin showed up withouta work permit, he was to let Morris know. According toBeerbower, Morris did not say that the Union was not towork, nor did he make any reference to anyone notpaying dues. In that regard he noted that Dobson wasnot a member, and did not owe any dues.Beerbower also affirmed that after the meeting he hadasked Morris what to do about Dobson and Burgess.Morris told him that he did not have to work with themif he did not want to. Beerbower said he did not tell thisto other employees, and when work started the follow-ing day at 7:30 a.m., he did not tell anyone not to work.On the contrary, the work went on without incident.As to Kocenko, Beerbower said he was there a veryshort time and as he walked up to the gathering, heasked what was going on and Gelin told him it was noneof his business, it was a union matter. Kocenko then saidthat this affected his job and it did matter that theyshould break up the meeting and go back to work. Beer-bower said that this was when the meeting began tobreak up. He also said that as soon as Kocenko made hisremark, he turned and started walking away. Kocenkodid not say that people would be laid off if they did notpay their dues.Kocenko, himself, testified that he was present at thegathering hardly a minute, that he was upset at thegoings on, and gave the carpenters an order to get backto work. He said on occasion Morris asked for an oppor-tunity to collect some dues, and on this date may havesaid he was having some trouble about dues. He becameaware of this later when carpenters told him they werebeing forced to pay dues, and he told them this was noneof his business.As I have indicated above, I do not credit the testimo-ny of the Charging Parties. At some points, their testi-619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmony was in conflict with their own affidavits, therewere variations between direct and cross-examination,and with regard to some matters, they differed with oneanother. On the other hand, for the reasons stated above,I do credit the testimony of BIccrbower concerning hisaccount of the January 16 gathering at the jobsite. Butprior to his arrival on the scene, Morris had a conversa-tion with Gelin and Dobson, and I credit his statementthat he merely asked Gelin if he intended to purchase apermit and did not respond to Dobson who said he wasnot going to join the Union. I find, therefore, that Morrisdid not tell Gelin he would not be working the next dayif he failed to purchase a permit, nor did he tell Dobsonhe could not work if he did not join the Union.On the basis of Beerbower's credited testimony, I findMorris did not tell Burgess, a nonmember, that he couldnot continue working because he was behind in his dues,that Morris did not tell Kocenko that Burgess, Gelin,and Dobson were not to return to the jobsite the follow-ing day, and if they came to work, he would close downthe job. Nor did Kocenko tell the carpenters that theyshould pay their dues or they could not work. The Gen-eral Counsel has not shown by a preponderance of thecredible evidence that the above statements attributed toMorris and Kocenko had indeed been made at the Janu-ary 16 gathering at the jobsite.C. The LayojiAOn January 17, the Charging Parties reported to thejobsite for work as usual. There was no work interrup-tion by the Union members or any other similar incident.After about 2 hours of work, Kocenko laid off Burgess,Gelin and Dobson, telling them that there was a lack ofwork, and that the job was winding down. There is gen-eral agreement that as of January 1979, the job indeedwas winding down. This is confirmed even by the testi-mony of Burgess who had stated in his affidavit thatthere had been a 50-percent cut in carpenters and thatthe job would be finished, in his opinion, by April 1979.Moreover, the records of Respondent indicate a gradualreduction in the number of carpenters at the jobsite fromthat date on.2However, although the layoff of the three on January17 was due to economic reasons, these three employeeswere selected for individual reasons. In this connection,Kocenko testified that he made his decision on thisbefore the gathering at the jobsite.Kocenko stated that Burgess, while not the best, wasone of his better carpenters and the sole reason he wasselected for layoff was his attendance record. Accordingto Kocenko, Burgess missed many days, a fact that is notdenied. Kocenko stated that he intended to layoff Bur-gess for absenteeism in December, but had told his fore-man to warn him about it.2 There was I week thereafter when Respondent hired a few extra car-penters One of the reasons that I credit the testimony of Beerbower wasthat he had a recollection of this, and candidly stated it. However. noneof the carpenters hired during that week were recalled former employeesas it is apparent that there was a good deal of turnover of employees atthe jobsite and in the Key West area generally In any case. the trendwas a winding down and decrease in the number of employees At thetime of the hearing. Beerbower as the only remaining carpenter.Kocenko said that he had selected Gelin for layoffafter consultation with Carpenter Foreman Figuile. Thelatter had reported to Kocenko that Gelin continuallyasked for more money, complained about his pay, thathis work was of poor quality, and that he had troubleworking with other employees. Kocenko further saidthat he was additionally upset with Gelin who, after abrief period of employment, requested and received a Iweek vacation, then after obtaining an additional week,took off some extra days.With regard to Dobson, an apprentice, Kocenko alsoconsulted Figuile who had been reporting that he hadproblems with Dobson's work, and there also had beenan incident when Dobson, wearing his hard hat, buttedagainst a broken coke machine.Kocenko testified that he had decided the previousday to lay off these three employees, but as their checkscould not be made ready, he brought them in on January17 for a few hours of work and paid them off. The rea-sons given for the layoff of all three of these employeeswere not seriously contraverted, the General Counselcontending merely that these were subterfuges and theywere really laid off because of their nonmembership andfailure to pay dues to the Union.D. Conclusions as to Unfair Labor PracticesThe complaint allegations are that the Union threat-ened to strike if these employees continued to work, thatthe Company threatened to discharge employees unlessdues were paid, and that it did discharge these three be-cause of nonmembership and failure to pay dues at therequest of the Union. Finally, it is further alleged thatthe Company unlawfully deducted dues which the Unionaccepted from Dobson without authorization.On the basis of the credited evidence above, I havefound that Kocenko did not threaten to discharge em-ployees whose dues were not paid, but that his role atthe gathering on January 16 on the jobsite was limited toa brief appearance in which he, in effect requested thatthey get their union business over with as quickly as pos-sible and get back to work. Accordingly, I shall satisfythe allegation that the Company violated Section 8(a)(l)by threatening to discharge the employees. In this con-nection, it is noted that all parties agreed at the hearing,including the testimony of the Charging Parties, thatthere were carpenters on the jobsite who were not mem-bers of the Union, as well as union members who weredelinquent in the payment of dues, all of whom contin-ued to work. Moreover, Burgess and Dobson were notmembers of the Union and therefore did not accrue anyobligation to pay dues.I have found on the credited evidence, particularlythat of Beerbower, that the Union, through Morris, didnot threaten to cease work if the Company continued toemploy Burgess, Gelin, and Dobson, and therefore Ishall dismiss the allegation that the Union had therebyviolated Section 8(b)(1)(A) of the Act.The principal allegation contained in each of the com-plaints here is that the Company, at the request of theUnion, laid off Burgess, Gelin and Dobson because oftheir nonmembership in the Union. With regard to Gelin,620 EDWARD L. NEZELEK, INC.this in itself is not accurate since he was a union memberof another local, who failed to obtain work permits fromthe Local Union. However, conceivably the Union couldhave requested Gelin's layoff for that reason. I find withrespect to these allegations that the General Counsel hasfailed to establish by a preponderance of the evidencethat the Union had indeed requested Respondent to layoff these employees. There is certainly no direct evi-dence that Respondent requested or in any other waydemanded that the Company lay off these employees, asthere is no credible testimony of communication betweenMorris or any union agent and Kocenko or any othercompany official on this subject. Nor is there creditedevidence that the Union in some manner indirectly re-quested the layoffs. The only threat made by Morris wasdirected to Gelin, as a union member, in which Morrisstated that he intended to file internal union chargesagainst Gelin because of his refusal to follow union dir-ectives concerning work permits for nonresident mem-bers. Actually Morris did, the following day, file suchcharges, which were eventually dismissed because ofMorris' inability to attend the meeting at which theywere brought up. I find on the basis of the entire record,that the Union did not request the Company to lay offthese employees because of their nonmembership, andshall therefore dismiss so much of the complaints asallege violations of Section 8(b)(2) and (I )(A) for thatreason. 3There follows that the Company did not violate Sec-tion 8(a)(1) and (3) of the Act because the GeneralCounsel has not shown by a preponderance of evidencethat the Union requested or demanded their layoff be-cause of their nonmembership in the Union.There remains for consideration the allegation that theCompany violated Section 8(a)(2) by deducting duesfrom the pay of Dobson without authorization, and thatthe Union violated Section 8(b)(1)(A) by accepting suchdues deductions. The evidence on this is uncontroverted.The Company deducted a 10-cent a week dues fromDobson's pay and remitted the same to an administrativeagent for the account of Carpenters' District Council ofMiami, Florida, and Vicinity. Also uncontroverted isthat Dobson did not execute a checkoff authorization forthis deduction.The Union defends this allegation on the basis that thedues were remitted to the District Council and not to theUnion, and the District Council is not a party to thisproceeding. The collective-bargaining agreement revealson the signature page the names of both Carpenters, Dis-trict Council of Miami, Florida and Vicinity and Local655, Marathon, Florida, and the agreement is signed byMorris, among others, as business agent. In additionLocal 655 is associated with the District Council, andindeed receives a monthly subsidy from it. I find that di-rectly or indirectly, the Union does receive a benefitfrom the District Council who had been the recipient ofthe dues deduction.I therefore find that the Company violated Section8(a)(2) of the Act by deducting dues from the pay of: Unired Brothrhood of Carpenler & Jner% otf .4lmerica. Iocal tUnioNo. 515 (G. E Johnson Contruction Co.. Inc.), 188 NLRH 32 (1971)Dobson, and that the Union violated Section 8(b)(I)(A)by accepting those dues, without authorization ofDobson.4Although the amount of money involved is notsignificant, the violation is clear, and unexplained, andrequires a remedial order.IV. THE EFFFICT OF THF UNFAIR I.ABOR PRACTICESUPON COM.MERCEThe activities of Respondents, set forth in section III,above, occurring in connection with the operations ofthe Company described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE RLMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theybe ordered to cease and desist therefrom, and to takecertain affirmative action designed to effectuate the poli-cies of the Act.Having found that the Company has checked off duesfrom the paychecks of Gary Dobson and paid them overto Carpenters' District Council of Miami, Florida andVicinity, which payments redounded to the benefit ofthe Respondent Union, I shall recommend that Respond-ents be required jointly and severally to refund the dueswhich have been checked off, with interest to be com-puted in the manner prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).CONCI.USIONS OF LAW1. Respondent Edward L. Nezelek, Inc., is an employ-er engaged in commerce within the meaning of Section2(5) and (7) of the Act.2. Respondent Carpenters Local Union 655 is a labororganization within the meaning of Section 2(5) of theAct.3. By deducting union dues from the pay of employeeGary Dobson, who had not executed a checkoff authori-zation, the Company violated Section 8(a)(2) and (1) ofthe Act.4. By accepting the remission of dues deducted fromthe pay of employee Gary Dobson, without checkoff au-thorization, the Union violated Section 8(b)(2) and8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. The General Counsel has not established by a pre-ponderance of evidence that Respondents have violatedthe Act with respect to the allegations in the complaintin Cases 12-CA-8495 and 12-CB-2058.7. Except as specifically found herein, the GeneralCounsel has not established by a preponderance of evi-dence that Respondents have otherwise violated the ActWith respect to the allegations in the complaint in Cases12-CA-8616-1, -2 and 12-CB-2092-1, -2.4 IHoward Cretllion. Inc.. 212 NLRB 179 (1974)621 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act. I hereby issue the following recommended:ORDER5The Respondent, Edward L. Nezelek, Inc., Key West,Florida, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Withholding Union dues from the pay of any of itsemployees, and paying to Carpenters' District Council ofMiami and vicinity any dues which have been deductedfrom the pay of its employees without authorization.(b) By any means or in any manner contributing to thefinancial support of Carpenters' Local Union 655.(c) In any like or related maniner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Jointly and severally with Carpenters' Local Union655 reimburse Gary Dobson from whose wages it hasdeducted union dues for said Union, together with inter-est as provided in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords necessary to analyze and compute the amount ofreimbursement to Dobson, which may be due under theRemedy section of this Order.(c) Post at its Key West construction site, if still in op-eration, and its Fort Lauderdale office, and mail to GaryDobson, copies of the attached notice marked "AppendixA."6Copies of said notice, on forms provided by the Re-gional Director for Region 12, after being duly signed byRespondent's representatives, shall be posted by it imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-' In the event no exceplions are filed as provided for by Sec 102 46 ofthe Rules and Regulations of the National labor Relalions Board, thefindings, conclusions. arid recommended Order herein shall, as providedin Sec. 102 4 of the Rules and Regulations be adopted hby the Board andbecome its findings, conclusions and Order, and all objections theretoshall be deemed waived fior all purposes6 In the event that this Order is enforced by a Judgment of the UnitedStales Courl of Appeals, he words in the notice reading "Posted byOrder of the Natiotnal I.abor Relations oard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enfrrcing anOrder of the National Labor Relations Board "spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.B. Respondent Carpenters Local Union 655, its offi-cers, agents, and representatives, shall:I. Cease and desist from:(a) Accepting or receiving from Edward L. Nezelek,Inc., union dues, which have been deducted without au-thorization from the pay of any of the employees of saidemployer.(b) In any like or related manner interfering with, re-straining, or coercing employees of Edward L. Nezelek,Inc., in the exercise of rights guaranteed them by Section7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Jointly and severally with Respondent Edward L.Nezelek, Inc., reimburse Gary Dobson from whosewages union dues have been deducted by Edward L.Nezelek, Inc., the amount of such money which has beendeducted and withheld from said employee, togetherwith interest.(b) Post at its office copies of the attached noticemarked "Appendix B."7Copies of said notice on formsto be provided by the Regional Director for Region 12,after being duly signed by said Union, shall be dulyposted by it immediately upon receipt thereof, and bemaintained by it for sixty consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent Union to insure that said noticesare not altered, defaced, or covered by any other materi-al.(c) Furnish to the Regional Director for Region 12signed copies of said notice for posting by RespondentEdward L. Nezelek, Inc., in places where the notices toemployees are directed to be posted above.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps said Union has taken to comply herewith.I1 IS FURTHER ORDF.REI) that the complaint in Cases12-CA-8616-1, -2 and 12-CB-2092-1, -2 be dismissedinsofar as it alleges matters not specifically found.IT IS FURTHE-R OR)FERED that the complaint in Cases12-CA-8985 and 12-CB-2058 be dismissed in its entire-ty.7 See fin , upru.622